     Case 2:21-cv-00406-JAD-VCF Document 10 Filed 04/13/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and CHICAGO
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     WILMINGTON TRUST, NATIONAL                        Case No.: 2:21-CV-00406-JAD-VCF
       ASSOCIATION,
19                                                       STIPULATION AND ORDER TO
                              Plaintiff,                 EXTEND TIME TO RESPOND TO
20                                                       COMPLAINT (ECF No. 1)
                      vs.
21                                                       FIRST REQUEST
       FIDELITY NATIONAL TITLE GROUP,
22     INC. et al.,
23                            Defendants.
24

25
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and

26
     Chicago Title of Nevada, Inc. (“Chicago Agency”) (collectively “Defendants”) and plaintiff

27   Wilmington Trust, National Association (“Wilmington”), by and through their respective

28   attorneys of record, which hereby agree and stipulate as follows:

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00406-JAD-VCF Document 10 Filed 04/13/21 Page 2 of 3



1           1.      On March 10, 2021 Wilmington filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On March 10, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      Chicago Agency’s response to Wilmington’s complaint is currently due on April
6    14, 2021, while Chicago Title’s response is due on April 16, 2021;
7           4.      Counsel for Defendants request a 31-day extension for Chicago Title (33 days for
8    Chicago Agency) through and including Monday, May 17, 2021 for Defendants to file their
9    respective responses to Wilmington’s complaint to afford Defendants’ counsel additional time to
10   review and respond to Wilmington’s complaint.
11          5.      Counsel for Wilmington does not oppose the requested extension;
12          6.      This is the first request for an extension made by counsel for Defendants, which is
13   made in good faith and not for the purposes of delay.
14          7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00406-JAD-VCF Document 10 Filed 04/13/21 Page 3 of 3



1          IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Monday, May 17, 2021.
3    Dated: April 11, 2021                        SINCLAIR BRAUN LLP
4

5                                                By:    /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       CHICAGO TITLE INSURANCE
7                                                      COMPANY, and CHICAGO TITLE OF
                                                       NEVADA, INC.
8
     Dated: April 11, 2021                       WRIGHT FINLAY & ZAK, LLP
9

10
                                                 By:    /s/-Darren T. Brenner
11
                                                       DARREN T. BRENNER
                                                       Attorneys for Plaintiff
12
                                                       WILMINGTON TRUST, NATIONAL
                                                       ASSOCIATION
13

14   IT IS SO ORDERED.

15         Dated this 13th day of April, 2021.

16                                               __________________________________________
                                                 CAM FARENBACH
17                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
